Opinion by

Kinney, J.
Buzick filed his bill against Stump, praying for a writ of injunction against him and *246Thomas A. Napier, sheriff, to restrain them from the collection of a judgment at law in favor of said Stump, upon which an execution had issued, and the property of said Buziek levied upon to satisfy said judgment. The writ having been allowed, the defendant moved the court to dissolve the injunction, because the, bill was not sworn to at the time the injunction was granted. This motion was overruled ; whereupon, the defendant tiled his exceptions. This was error. The bill should have been verified by affidavit, before the application for injunction could have been granted. This question was decided by the Territorial supreme court, in the case of Porter v. Brazelton and Moffit, Morris Rep. 108, and requires no additional argument in support of the decision m^de in that case. The ruling of the court in refusing to dissolve the injunction upon the motion filed, is, therefore, reversed.
Oasady and Tidrriclc, for appellant.
J. E. Jewitt, for appellee.